                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:16-CR-325-D
                                 No. 5:19-CV-570-D


KEVIN KAALIQ BEAMON,                      )
                                          )
                            Petitioner,   )
                                          )
                  v.                      )                          ORDER
                                          )
UNITED STATES OF AMERICA, .             )
                                        )
                            Respondent. )
                                        )

       On July 29, 2020, petitioner filed a motion to lift the stay [D.E. 58]. On August 13, 2020,

the United States responded in opposition [D.E. 60]. The court DENIES the motion to lift the stay

pending resolution of the pending petition for writ of certiorari in United States v. Gaty, 954 F.3d

194 (4th Cir. 2020). If the Supreme Court grants certiorari, the stay will remain in place pending

disposition on the merits. If the Supreme Court denies certiorari, the United States shall have 30

days from such a denial to file a response to petitioner's motion.

       SO ORDERED. This 1.i day of December 2020.



                                                         JSC.DEVERID
                                                         United States District Judge




            Case 5:16-cr-00325-D Document 61 Filed 12/29/20 Page 1 of 1
